                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ELI MARTINEZ,

       Plaintiff,

     v.                                                 Case No. 18-CV-1909

MINERVA SANTIAGO and
OSCAR GARAY,

      Defendants.


                     DECISION AND ORDER ON DEFENDANTS’
                       MOTION FOR SUMMARY JUDGMENT


       Eli Martinez sues probation officer Minerva Santiago and Santiago’s supervisor,

Oscar Garay, under 42 U.S.C. § 1983 for violation of his due process rights stemming from

his alleged unlawful detention between March 15 and March 20, 2018. The defendants have

moved for summary judgment, arguing that Martinez cannot show a constitutional

violation under the Due Process Clause. For the reasons that follow, the defendants’ motion

is granted and this case is dismissed.

                                   UNDISPUTED FACTS

          Eli Martinez and Hector M. Rodriguez are brothers. (Defendants’ Proposed

Findings of Fact (“DPFOF”) ¶¶ 8–9, Docket # 28 and Plaintiff’s Resp. to DPFOF (“Pl.’s

Resp.”) ¶¶ 8–9, Docket # 37.) Martinez was born on December 22, 1976 and Rodriguez was

born on April 4, 1974. (Id.) In 2015, Rodriguez was involved in a domestic violence incident

in which he identified himself to police as “Ely M. Martinez” and provided his brother’s

date of birth of December 22, 1976. (Id. ¶¶ 10–11.) In April 2015, Rodriguez was convicted
of substantial battery and disorderly conduct and ordered to serve four years of probation.

(Id. ¶ 12.) While Rodriguez’s real name was known as of the time of his conviction, his real

date of birth was not. (Id.) Therefore, Rodriguez’s judgment of conviction listed “Ely M.

Martinez” as an alias, but incorrectly listed his date of birth as December 22, 1976. (Id.) In

May 2015, a warrant was issued for Rodriguez’s arrest, listing “Ely M. Martinez” as an

alias. (Id. ¶ 15.) Rodriguez’s probation officer at the time, Juana Flores, submitted a

recommendation for administrative action, listing Rodriguez’s date of birth as December 22,

1976. (Id. ¶ 16.) In July 2016, Flores left the Department of Corrections (“DOC”) and

Rodriguez’s case was transferred to Agent Minerva Santiago. (Id. ¶ 17.) Agent Santiago,

however, never met Rodriguez because he immediately absconded. (Id.)

       In 2017, Agent Santiago received information apparently relating to Rodriguez’s

whereabouts. Specifically, a man named Hector Rodriguez, Jr. had renewed his driver’s

license and updated his home address. This man’s date of birth matched the date of birth on

the Hector M. Rodriguez judgment of conviction and apprehension request (i.e., Martinez’s

date of birth of December 22, 1976). (Id. ¶ 18.) Agent Santiago took this information and

amended the outstanding apprehension request to include the newly discovered driver’s

license number. (Id. ¶ 19.) Agent Santiago later received a phone call from a Hector

Rodriguez, Jr. stating that police came to his house to arrest him on a DOC warrant, but he

told the police that he was not on probation. He was then told to contact Agent Santiago to

address the warrant. (Id. ¶ 20.) Hector Rodriguez, Jr. went to Agent Santiago’s office and

explained that he was not the Hector M. Rodriguez that was on probation. Hector

Rodriguez, Jr. gave Agent Santiago a copy of his driver’s license, which showed that he was

Hector Rodriguez, Jr., and not Hector M. Rodriguez, the man actually on probation. Agent



                                              2
Santiago also took down his phone number. (Id. ¶ 21.) Agent Santiago then amended the

apprehension request again to remove Hector Rodriguez Jr.’s driver’s license number and to

correct the FBI number for Hector M. Rodriguez. (Id. ¶ 22.)

       On Wednesday, March 14, 2018, the police were dispatched to the residence of Eli

Martinez in response to a domestic violence complaint from Martinez’s partner, Sandra

Collazo. (Id. ¶ 24.) Martinez was arrested for Battery – Domestic Abuse at approximately

6:00 p.m. and was brought to the Milwaukee County Jail at approximately 7:00 p.m. (Id. ¶

25.) Because Rodriguez had previously used his brother’s date of birth and a slight variation

on his name as an alias, Eli Martinez was booked as Ely Martinez (aka Hector M.

Rodriguez) with a date of birth of December 22, 1976. (Id. ¶¶ 26–27.)

       On Thursday, March 15, 2018, the District Attorney’s office decided not to press

charges against Martinez for the alleged battery. (Id. ¶ 28.) Before the Milwaukee County

Jail released Martinez, however, a warrant check was completed to ensure that there were

no outstanding warrants against him. (Id. ¶ 29.) The inquiry resulted in discovery of the

May 2015 warrant for “Hector M. Rodriguez,” date of birth December 22, 1976, with an

alias of “Ely M. Martinez.” (Declaration of Oscar Garay (“Garay Decl.”) ¶ 27, Ex. 1002,

Docket # 29.) This information was forwarded to Agent Santiago and her supervisor, Oscar

Garay, in an email at 9:28 p.m. on March 15, 2018. (Id.) The next morning, on Friday,

March 16, 2018, Agent Santiago and Garay received and read the email. (DPFOF ¶ 33.)

Because of the previous misidentification of Hector M. Rodriguez in 2017, Agent Santiago

and Garay met to ensure that they did not mistakenly have Hector Rodriguez, Jr. in

custody. (Id. ¶ 34.) Agent Santiago contacted Hector Rodriguez, Jr. and confirmed that he

was not the one in custody; thus, at this point, Agent Santiago and Garay believed that they



                                             3
had the correct Hector M. Rodriguez in custody. (Id. ¶ 35.) Thus, an Order to Detain was

generated by DOC jail liaison Brenda Muench. (Id. ¶ 36.) The Order to Detain identified the

person in custody as “Hector M. Rodriguez,” but noted that the person was booked as “Ely

Martinez.” (Id. ¶ 37.)

       Later that morning, Martinez’s partner, Collazo, met with Agent Santiago and

Garay, telling them that they had Eli Martinez in custody, not Hector M. Rodriguez. (Id. ¶

38.) Garay talked to Collazo and informed her that they would work as fast as they could,

but that they “did have to properly identify the person [they] had in custody.” (Garay Decl.

¶ 30.) Garay told Collazo that Agent Santiago would facilitate the identification of Eli

Martinez and Hector M. Rodriguez and stepped out of the meeting. (Id.) At this point,

Collazo provided Agent Santiago with Eli Martinez’s social security card and told her that

Martinez had a brother named Hector M. Rodriguez. (DPFOF ¶ 40.) Collazo informed

Agent Santiago that Martinez had been on parole in Pennsylvania and provided Agent

Santiago with the contact information for Rodriguez’s wife and Martinez’s prior parole

agent in Pennsylvania, Christopher McGrath. (Id.)

       With Collazo present, Agent Santiago attempted to contact Rodriguez’s wife, but no

one answered the phone call. (Id. ¶ 41.) Collazo told Agent Santiago that she would follow-

up with Rodriguez’s wife and get back to Agent Santiago. (Id.) Agent Santiago also

contacted McGrath while Collazo was present. (Id. ¶ 42.) McGrath testified that he

supervised Martinez from March 8, 2015 until December 20, 2016. (Deposition of

Christopher McGrath at 11, Declaration of Kyle Borkenhagen (“Borkenhagen Decl.”) ¶ 8,

Ex. H, Docket # 39.) McGrath testified that he would be able to identify Martinez if shown

a photograph. (Id. at 11, 14.) McGrath provided Agent Santiago with several dates during



                                             4
their telephone conversation (id. at 16–24), including a date showing that Martinez was

incarcerated between August 2014 and March 9, 2015 (id. at 22)—i.e., during the time that

Hector M. Rodriguez was involved in the domestic violence incident in which he identified

himself to police as “Ely M. Martinez” with his brother’s date of birth.

       Agent Santiago avers that after contacting McGrath, she then contacted Brian

Hoffman, an employee of the State of Pennsylvania’s Records Office, and requested

identifying information, including photographs and FBI numbers, for Eli Martinez and

Hector M. Rodriguez. (Declaration of Minerva Santiago ¶ 21, Docket # 30.) Agent

Santiago testified that she could not remember whether she spoke with Hoffman on March

16 by telephone. (Deposition of Minerva Santiago (“Santiago Dep.”) at 99, Borkenhagen

Decl. ¶ 5, Ex. D.) Agent Santiago avers that Hoffman said he would send her the requested

information by email as soon as possible. (Id.)

       Meanwhile, while Agent Santiago was speaking with Collazo, Garay returned to his

office to review the “Inmate Locator” website, which is a Milwaukee County public website

that provides basic arrest information such as a picture of the individual and pending

charges. (DPFOF ¶ 44.) Garay saw a picture of Eli Martinez on the “Inmate Locator”

website; however, Garay wanted to compare Martinez’s information with the booking

information from Hector M. Rodriguez’s January 2015 arrest. (Garay Decl. ¶ 31.) Garay

avers that although he requested access to a jail booking program available only to

supervisors in order to cross-reference booking information between the “Hector M.

Rodriguez,” a.k.a. Ely Martinez currently in custody and the Rodriguez arrested in 2015, he

did not receive the password for the program until Tuesday, March 20, 2018. (Id. ¶¶ 31–34.)




                                              5
        Agent Santiago testified that at some point that morning (either before or after

speaking with Collazo), she contacted Pamela Steiger, the DOC liaison at the Milwaukee

County Jail, regarding obtaining booking documents for Hector M. Rodriguez’s January

2015 arrest. (Santiago Dep. at 90–91.) Steiger emailed Agent Santiago at 10:57 a.m. on

March 16, 2018, with a copy of a booking photo for “Rodriguez.” (Borkenhagen Decl. ¶ 10,

Ex. J.) Agent Santiago testified that the photograph was in black and white and was blurry.

(Santiago Dep. at 89.) Steiger stated that she would put the original copy of the photograph

in the mail. (Borkenhagen Decl. ¶ 10, Ex. J.) The photograph Agent Santiago received,

however, was dated March 15, 2018, indicating that it was a photograph of the individual

recently booked (Deposition of Pamela Steiger (“Steiger Dep.”) at 26, Borkenhagen Decl. ¶

9, Ex. I), not a photograph of Hector M. Rodriguez from 2015 (Santiago Dep. at 91–92).1

Agent Santiago also sought a copy of Rodriguez’s fingerprints; however, Steiger informed

her that she would need to make a formal open records request to obtain those.

(Borkenhagen Decl. ¶ 10, Ex. J.)

        Thus, that same day, Agent Santiago submitted an open records request in which she

requested “the arrest booking pictures and fingerprint pattern and number of Hector

Rodriguez DOB [redacted] AKA: “Ely Martinez.” Arrest Date: 1/31/15.” (Id. at 3.) Agent

Santiago further stated that:

        The person mentioned above provided false information (his brother [sic]
        information Eli Martinez) during his arrest back in 2015. The information
        requested is necessary to correct his Judgment of Conviction and to make sure
        we can place the right person in custody. Due to this situation his FBI number
        and some information on CIB are mixed or linked to the wrong person. His

1
  The parties dispute exactly when Agent Santiago realized that she had the wrong photograph. (DPFOF ¶ 64
and Pl.’s Resp. ¶ 64.) While Agent Santiago asserts she did not realize she had a photograph from 2018 instead
of 2015 until Monday, March 19, Martinez argues that Agent Santiago would not have requested the
photograph in her Open Records Request if she believed that she already had the photo. (Id.) This dispute of
fact, however, is immaterial.


                                                      6
       brother Eli Martinez was recently arrested on 03/15/18 and placed on hold
       due to this situation. It[’]s a very complex case and your help will be greatly
       appreciated.

(Id.) While a formal records request is necessary to receive fingerprint records, a formal

records request is not necessary to receive a booking photograph. (Steiger Dep. at 27–29.)

Although Agent Santiago’s normal work hours are from 7:45 a.m. to 4:30 p.m. on Monday

through Friday, she had previously planned to take the afternoon of Friday, March 16 off to

celebrate her birthday. (DPFOF ¶¶ 58–60.) Agent Santiago stayed late, however, to work on

Martinez’s case and left work at 3:30 p.m. that day. (Id.) Neither Agent Santiago nor Garay

were scheduled to work or did work on Saturday, March 17 or Sunday, March 18. (Id. ¶ 61.)

       On Monday, March 19, 2018, Martinez was transferred to the Milwaukee Secure

Detention Facility (“MSDF”). (Id. ¶ 62.) That afternoon, Agent Santiago followed-up with

Steiger regarding Martinez’s booking photograph. (Id. ¶ 63, Ex. J at 1.) Steiger informed her

that she had not yet put the original photograph in the mail, but told her that she could

come over to the jail and pick the photograph up. (Santiago Decl. ¶ 33, Ex. 1014.) Agent

Santiago was also waiting for information from the Pennsylvania Records Office, and at

12:03 p.m. on March 19, she emailed Hoffman asking when she could expect to receive the

“information/pics?” (Santiago Decl. ¶ 35, Ex. 1015.) Hoffman responded at 1:32 p.m. with

photographs of both Martinez and Rodriguez, and at 2:50 p.m. with additional information,

including the FBI number and Social Security numbers for both men. (Id.)

       After receiving identifiers for both Martinez and Rodriguez and comparing them,

Agent Santiago averred that she met with Garay and explained that she believed that she

had enough information to positively identify the person in custody. (Id. ¶ 36.) Agent

Santiago and Garay decided to interview the person in custody to conduct an in-person



                                             7
comparison of the identifier pictures (id.); however, given it was close to the end of the work

day, they decided to wait until the next morning to conduct the interview (id. ¶ 38). Agent

Santiago also averred that she believed that all MSDF release requests needed to be

submitted by 2:45 p.m.; thus, even if she had attempted to see Martinez that day and get

him released, he would not have been released until the next day anyway. (Id. ¶ 39.) Garay

also averred that he believed it was the MSDF policy that to release an offender the same

day, paperwork needed to be submitted by 2:45 p.m. (Garay Decl. ¶ 44.) The MSDF,

however, did have a policy for emergency releases to be processed after the cut-off deadline.

(Deposition of Niel Thoreson (“Thoreson Dep.”) at 19–24, Borkenhagen Decl. ¶ 12, Ex. L.)

While Niel Thoreson, the Regional Chief for the Division of Community Correction in

Milwaukee County, testified that he believed that a person being held “illegally or without a

basis” would constitute an emergency situation (id. at 23), the email Garay received

regarding the MSDF’s emergency policy stated that “if you have an emergency situation

where you need to have an offender released after this deadline [of 2:45 p.m.], MSDF has

agreed to work with us to the extent they are able. An example of emergency would be an

offender with medical concerns” (Garay Decl. ¶¶ 43–44, Ex. 1004).

       On the morning of Tuesday, March 20, Agent Santiago met with Eli Martinez at

MSDF. (DPFOF ¶ 73.) In reviewing the documentation that she received from

Pennsylvania, Agent Santiago saw that Eli Martinez was on supervision in Pennsylvania

from 2013 to 2016. The pictures from Pennsylvania resembled the person she was

interviewing. Agent Santiago saw Eli Martinez’s tattoos on his arms that were listed in the

Pennsylvania record. She also compared FBI numbers to Eli Martinez’s criminal record and

Hector M. Rodriguez’s criminal record. (Id.) Agent Santiago also showed Hector M.



                                              8
Rodriguez’s Pennsylvania mug shot to Eli Martinez and asked him who that person was.

He told Agent Santiago that it was his brother Hector M. Rodriguez. After verifying all the

information with Eli Martinez, Agent Santiago ended the meeting and proceeded to have

him released from custody. (Id. ¶ 74.) Upon determining that Eli Martinez was not the

person on supervision, Agent Santiago attempted to have him released immediately by

going to the MSDF Records Office in an attempt to cancel the hold directly, but she was

told that the hold cancellation would have be completed electronically by an agent. (Id. ¶

75.) Agent Santiago called Garay and confirmed that the person in custody at MSDF was

not Hector M. Rodriguez and he told her that if she was confident, to cancel the hold

immediately. She explained to him that she was not able to cancel the hold in person, that it

had to be completed electronically. Garay told Agent Santiago that he would take care of it.

(Id. ¶ 76.) Because Agent Santiago was not in the office and Garay and Agent Santiago

wanted to get the hold cancelled as soon as possible, Garay requested that Agent Sue Her

cancel the hold. The Order to Detain Cancellation email was sent to Agent Santiago shortly

after, at 10:05 AM. (Id. ¶ 77.) Garay received an email later that afternoon with the hold

cancellation confirmation and Martinez was released from MSDF later that afternoon. (Id.

¶¶ 78–79.)

                                  LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 56(a), a party can seek summary judgment upon all or

any part of a claim or defense asserted. The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).



                                             9
“Material facts” are those under the applicable substantive law that “might affect the

outcome of the suit.” See Anderson, 477 U.S. at 248. The mere existence of some factual

dispute does not defeat a summary judgment motion. A dispute over a “material fact” is

“genuine” if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must draw all inferences in

a light most favorable to the nonmovant. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the

ultimate burden of proof at trial, that party retains its burden of producing evidence which

would support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon

must be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

“must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax Check

Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (quoting Turner v. J.V.D.B. & Assoc., Inc., 330

F.3d 991, 994 (7th Cir. 2003)).

                                         ANALYSIS

        Martinez sues Agent Santiago and Garay under 42 U.S.C. § 1983, alleging that the

defendants violated his rights under the Due Process Clause of the Fourteenth Amendment

by keeping him in custody when they either knew, or recklessly disregarded, that they had

the wrong person. (Compl. ¶¶ 35–39.) The defendants argue that they did not, as a matter of




                                               10
law, violate Martinez’s due process rights; however, even if they did, they are entitled to

qualified immunity. (Defs.’ Br. in Supp. of Summ. Judg., Docket # 27.)

       To succeed on a claim under § 1983, Martinez must prove that: (1) the conduct

complained of was committed by a person acting under color of state law; and (2) this

conduct deprived Martinez of rights, privileges, or immunities secured by the Constitution

or laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other

grounds, Daniels v. Williams, 474 U.S. 327 (1986). Claims that are based on the continued

detention of individuals after they have been arrested on a valid warrant are governed by the

Due Process Clause. See Patton v. Przybylski, 822 F.2d 697, 700–01 (7th Cir. 1987); see also

Jones v. City of Chicago, 856 F.2d 985, 994 (7th Cir.1988) (noting “at some point after a

person is arrested, the question whether his continued confinement or prosecution is

unconstitutional passes over from the Fourth Amendment to the due process clause”).

       Martinez does not allege that his March 14, 2018 arrest for battery was unlawful, nor

does he allege that the warrant for Rodriguez’s arrest issued in May 2015 was unlawful.

Rather, Martinez’s due process claim stems from his continued detention after the

defendants allegedly were aware that he was not the person named in the May 2015

warrant. The seminal case addressing such mistaken identity due process claims is Baker v.

McCollan, 443 U.S. 137 (1979). In Baker, Leonard and Linnie McCollan were brothers. Id. at

140. Leonard procured a duplicate of Linnie’s driver’s license, identical to the original in

every respect except with Leonard’s picture on it instead of Linnie’s. Id. Leonard,

pretending to be Linnie, was arrested on narcotics charges in Potter County, Texas. Id. at

140–41. Leonard was booked as Linnie McCollan, signed various documents as Linnie

McCollan, and was released on bail as Linnie McCollan. Id. at 141. Leonard’s bondsman



                                             11
sought and received an order allowing him to surrender his principal and a warrant was

issued for the arrest of “Linnie McCollan.” Id.

       On December 26, 1972, Linnie was stopped for running a red light in Dallas. Id. A

routine warrant check revealed that “Linnie McCollan” was wanted in Potter County and

the real Linnie was taken into custody over his protests of mistaken identification. Id. The

Dallas Police Department contacted the Potter County Sheriff’s Department, compared the

identifying information on Linnie’s driver’s license with that contained in the Potter County

arrest records, and “understandably concluded that they had their man.” Id. On December

30, Potter County deputies took custody of Linnie and placed him in the Potter County Jail

in Amarillo. Id. He remained there until January 2, 1973, when officials compared his

appearance against a file photograph of the wanted man and, recognizing their error,

released him. Id.

       Linnie McCollan sued the sheriff of Potter County under § 1983. Id. The Supreme

Court found that while McCollan’s claim that his detention in the Potter County Jail may

have been wrongful under a tort law analysis, his detention was not unconstitutional. Id. at

142–43. The Supreme Court reasoned as follows:

       Absent an attack on the validity of the warrant under which he was arrested,
       [McCollan’s] complaint is simply that despite his protests of mistaken
       identity, he was detained in the Potter County jail from December 30, when
       Potter County deputies retrieved him from Dallas, until January 2, when the
       validity of his protests was ascertained. Whatever claims this situation might
       give rise to under state tort law, we think it gives rise to no claim under the
       United States Constitution. [McCollan] was indeed deprived of his liberty for
       a period of days, but it was pursuant to a warrant conforming, for purposes of
       our decision, to the requirements of the Fourth Amendment. Obviously, one
       in [McCollan’s] position could not be detained indefinitely in the face of
       repeated protests of innocence even though the warrant under which he was
       arrested and detained met the standards of the Fourth Amendment. For the
       Constitution likewise guarantees an accused the right to a speedy trial, and
       invocation of the speedy trial right need not await indictment or other formal


                                             12
       charge; arrest pursuant to probable cause is itself sufficient. We may even
       assume, arguendo, that, depending on what procedures the State affords
       defendants following arrest and prior to actual trial, mere detention pursuant
       to a valid warrant but in the face of repeated protests of innocence will after
       the lapse of a certain amount of time deprive the accused of ‘liberty . . .
       without due process of law.’ But we are quite certain that a detention of three
       days over a New Year’s weekend does not and could not amount to such a
       deprivation.

Id. at 143–45 (internal citation omitted). The Supreme Court further stated that a sheriff

executing an arrest warrant is not constitutionally required to “investigate independently

every claim of innocence . . . [n]or is the official charged with maintaining custody of the

accused named in the warrant required by the Constitution to perform an error-free

investigation of such a claim.” Id. at 146. As such, the Court concluded that McCollan had

not been deprived of a right secured under the Constitution and thus had no cognizable

claim under § 1983. Id. at 146–47.

       Despite the striking similarity between Martinez’s case and the facts of Baker,

Martinez argues that Baker does not control the outcome of his case because the defendants

had actual knowledge that Martinez was wrongly incarcerated early in the process—on

March 16 (Pl.’s Br. in Opp. at 12–13, Docket # 35) and that he was wrongfully incarcerated

for a period of six days (id. at 18–20). Martinez argues that Agent Santiago had “a mountain

of exculpatory evidence at her disposal” by the morning of March 16 that she ignored,

including: (1) a picture and fingerprint set for Hector M. Rodriguez; (2) Martinez’s Social

Security Card, mother’s name and phone number, and sister-in-law’s name and phone

number by Sandra Collazo, Martinez’s girlfriend; (3) information from McGrath that

Martinez was incarcerated on January 31, 2015, the date of the offense for which Rodriguez

was on probation; (4) she could have obtained a photograph and identification of Martinez

through McGrath; and (5) she could have obtaining a booking photograph of Rodriguez to


                                             13
compare to Martinez. (Id. at 15.) Martinez also relies on Agent Santiago’s open records

request facsimile sent on March 16 as undisputed evidence that she knew she had the wrong

man in custody because she stated that Rodriguez’s “brother Eli Martinez was recently

arrested on 03/15/18 and placed on hold due to this situation.” (Id. at 15–16.)

       Martinez cites two out-of-circuit cases, Cannon v. Macon County, 1 F.3d 1558 (11th

Cir. 1993) and Sanders v. English, 850 F.2d 1152 (5th Cir. 1992) for the proposition that Baker

does not control if a defendant either knew or should have known that the plaintiff was

wrongfully detained. (Id. at 13–16.) But I need not address these cases when there is clear

Seventh Circuit law on point. The Seventh Circuit has addressed Baker’s bounds in multiple

decisions. See, e.g., Coleman v. Frantz, 754 F.2d 719, 723–24 (7th Cir. 1985) (finding that

Baker “supports, if not requires” the conclusion that the plaintiff’s eighteen-day detention

without an appearance before a judge or magistrate was a deprivation of liberty without due

process of law”); Patton, 822 F.2d at 700–01 (“An innocent person was allowed to languish

in jail for almost a week; and to arrest a person over his vigorous protest that he is the wrong

man—a protest given some credibility in this case by the driver’s license—and keep him in

jail for this period without either investigating the case or bringing him before a magistrate

raises serious constitutional questions.”); Garcia v. City of Chicago, Ill., 24 F.3d 966, 973–74

(7th Cir. 1994) (Cudahy, J. concurring in part) (“Since Baker, courts have found that

prolonged pre-trial detention without any investigation can constitute a deprivation of

liberty without due process . . . Baker does not, then, preclude us from finding that the

constitutionality of pre-trial detention may be questioned if the authorities deliberately

ignore all indications that the detainee is innocent.”); Panfil v. City of Chicago, 45 F. App’x

528, 534 (7th Cir. 2002) (unpublished) (finding plaintiff did not suffer a constitutional



                                              14
deprivation when confined for four days, was brought before a magistrate judge, and the jail

personnel and Public Defender’s office conducted an investigation that revealed plaintiff’s

innocence and led to his release). What Baker and its Seventh Circuit progeny instruct is that

a prolonged detention in the face of protestations of mistaken identity may violate the

Constitution if the defendants fail to investigate the claim of innocence or timely bring the

person before the Court or if the defendants deliberately ignore all indications that the

person is innocent.

       Martinez also cites to a decision from the Northern District of Illinois, Johnson v. City

of Chicago, 711 F. Supp. 1465 (N.D. Ill. 1989), in support of his position that the defendants

violated his due process rights. But Johnson does not help his cause. On a motion to dismiss,

the Johnson court allowed the plaintiff’s due process claim to proceed based on his

allegations that he was mistakenly incarcerated for six days. Id. at 1470. In so finding, the

Johnson court noted that “[n]either the Supreme Court nor the Seventh Circuit has been very

hospitable to Fourteenth Amendment claims in section 1983 actions based on a theory of

mistaken identification by law enforcement officials,” id. at 1469, but concluded that “a

prolonged detention, coupled with the failure to investigate a claim of mistaken

identification, may suggest a deprivation of liberty without due process,” id. at 1470. The

Johnson court noted that in addition to the fact the plaintiff alleged he was incarcerated for

six days, he pled that law enforcement failed to take even minimal steps to determine

whether they had the right person in custody. Id.

       What occurred in Martinez’s case is a far cry from a prolonged detention with no

effort to ascertain whether Martinez’s protestations of mistaken identity were legitimate. To

begin, the parties dispute whether Martinez was incarcerated for four days or six days.



                                              15
Neither the Baker Court nor the Seventh Circuit impose a bright-line rule as to what

constitutes “prolonged” detention. In this case, the dispute is not dispositive. It is

undisputed that Martinez was lawfully in custody on March 14 based on his arrest for

battery, and remained lawfully in custody until the district attorney’s office decided not to

charge him on March 15. In fact, Martinez does not argue that the defendants had “actual

knowledge” that he was wrongly incarcerated until Friday, March 16. (Pl.’s Br. at 13.)

Thus, Martinez was only allegedly wrongfully detained from Friday until Tuesday

afternoon—neither defendant was scheduled to work on Saturday and Sunday.

       As to the investigation taken, recall that at the time Agent Santiago took over

Rodriguez’s supervision in 2016, she had never seen Rodriguez, who was on the run. There

was a warrant out for his arrest containing the alias of “Ely M. Martinez” with Martinez’s

date of birth. In 2017, Agent Santiago received information allegedly relating to Rodriguez’s

whereabouts that resulted in police attempting to arrest Hector Rodriguez, Jr. Thus, in 2018,

when Eli Martinez was arrested for domestic violence battery and a warrant came back with

Martinez’s date of birth and the name Hector M. Rodriguez with an alias of “Ely

Martinez,” Agent Santiago, aware of the previous misidentification, made sure that this

Hector M. Rodriguez was not the Hector Rodriguez, Jr. they mistook for Rodriguez the

year before. Agent Santiago was not at this point, however, on notice that Hector M.

Rodriguez and Ely Martinez were two different people.

       Later on the morning of March 16, however, Martinez’s partner, Collazo, met with

Agent Santiago and Garay and told them that they had the wrong man in custody. She

provided them with Martinez’s social security card and informed them that Martinez and

Rodriguez were two different people—brothers. Both defendants acted immediately upon




                                             16
learning this information. Agent Santiago attempted to call Rodriguez’s wife and called

Martinez’s former probation officer in Pennsylvania. Both Garay and Agent Santiago

attempted to receive booking information, including photographs and fingerprints, for both

Martinez and Rodriguez. Agent Santiago followed-up with the relevant parties on Monday

morning when she did not receive the information she sought on Friday afternoon. And

when Agent Santiago received booking photographs and other identifying information for

both Rodriguez and Martinez by 2:50 p.m. on Monday, she immediately went to Garay to

begin the process to release Martinez. Both Agent Santiago and Garay, believing Martinez

would not be released that night because of the late hour, did not act that night, but

immediately met with Martinez Tuesday morning. He was released by Tuesday afternoon.

       Martinez does not dispute that Agent Santiago and Garay took the actions that they

did to investigate his claim of mistaken identity; rather, Martinez asserts that the steps taken

were either insufficient or unnecessary to determine whether Eli Martinez was Hector M.

Rodriguez. (See Pl.’s Resp. to DPFOF ¶¶ 39, 44, 51, 54, 68.) For example, Martinez faults

the defendants for not doing enough to ascertain his identity quickly, arguing that by Friday

morning the defendants could have obtained photographs and identifying materials for both

Martinez and Rodriguez through various sources. (Pl.’s Br. at 15.) However, the undisputed

facts show that Agent Santiago was in the process of obtaining these photographs and other

identifying information. Perhaps Agent Santiago did not pursue this information in the most

efficient way, but the Constitution does not guarantee a perfect investigation. See Baker, 443

U.S. at 146.

       Martinez further argues that the defendants took unnecessary steps to verify his

identity; specifically arguing that identifying information for both men was not needed to




                                              17
determine Martinez’s identity. (Pl.’s Resp. to DPFOF ¶ 56.) It was not unreasonable,

however, for the defendants to seek identifying information for both Martinez and

Rodriguez, in order to ensure that they had the correct person in custody. See Hernandez v.

Sheahan, 455 F.3d 772, 777–78 (7th Cir. 2006) (“To appreciate the risk of error, one has only

to consider the point that Hernandez and his wife made: that very reliable documents (such

as a passport) demonstrate that his first name is Emiliano. Yet that’s only half the equation.

What if Emiliano were indeed the wanted man, but the warrant was in the name of Enrique

because Hernandez had put an alias over on the police and prosecutor responsible for the

warrant? Sooner or later a prisoner and his family might find a jailer who did not appreciate

that the validity of both names (and other details) must be pinned down before it is possible to know

whether Emiliano and Enrique Hernandez are the same person. A jailer who did not understand

this would make an error, and the error would prove irreparable if the wanted person could

not be recaptured.”) (emphasis added).

       Martinez also cites Agent Santiago’s statement in her March 16 open records request

that “Eli Martinez was recently arrested on 03/15/18 and placed on hold due to this

situation,” as a smoking-gun admission that she knew she was holding an innocent man in

custody. But considering the totality of Agent Santiago’s statement, coupled with the

undisputed facts in the record as a whole, it is clear that Agent Santiago requested the

documents to “make sure we can place the right person in custody,” not as an admission

that she was knowingly detaining an innocent man.

       Finally, Martinez faults the defendants for not immediately securing his release on

Monday night after Agent Santiago was confident that she had enough information to

positively identify Martinez. It is undisputed that generally all MSDF release requests




                                                 18
needed to be submitted by 2:45 p.m. and that Garay received an email on September 15,

2017 detailing this policy. (Garay Decl. ¶¶ 43–44, Ex. 1004.) It is also undisputed that

MSDF had a policy for emergency situations, stating in the same September 15, 2017 email

that: “if you have an emergency situation where you need to have an offender released after

this deadline, MSDF has agreed to work with us to the extent they are able. An example of

emergency would be an offender with medical concerns.” (Id.) Niel Thoreson, the Regional

Chief for the Division of Community Correction in Milwaukee County, undisputedly

testified that he believed that a person being held “illegally or without a basis” would

constitute an emergency situation. (Thoreson Dep. at 19–24.) The defendants’ mistaken

belief as to the MSDF’s after-hours release policy, however, does not rise to the level of a

constitutional violation. Again, the Constitution does not guarantee an error-free

investigation into claims of innocence. See Baker, 443 U.S. at 146. While it is understandable

that a person would not want to be in jail a minute longer than necessary, the defendants’

error regarding after-hours release only delayed Martinez’s release until the following

afternoon. Perhaps the defendants’ actions were negligent, but a showing of more than

negligence is required to demonstrate a constitutional violation. What is clear from the

undisputed facts of the record is that Martinez has not shown a constitutional violation. For

these reasons, the defendants’ motion for summary judgment is granted and this case is

dismissed.

                                      CONCLUSION

       In this unfortunate case of mistaken identity, Martinez spent five nights in jail while

law enforcement verified his protestations of innocence. In no way do I intend to minimize

Martinez’s experience. However, while the Constitution requires that authorities take action



                                             19
to investigate a person’s claim of mistaken identity, it does not guarantee that the

investigation will be perfect. Martinez may disagree with the actions taken by Agent

Santiago and Garay, but the undisputed evidence show that the defendants did not ignore

Martinez’s claims, but investigated them and ultimately secured his release. “‘Due process

does not require that every conceivable step be taken, at whatever cost, to eliminate the

possibility of convicting an innocent person.’” Baker, 443 U.S. at 145 (quoting Patterson v.

New York, 432 U.S. 197, 208 (1977)). On this record, no rational trier of fact could find the

defendants’ actions amount to a constitutional violation.

                                          ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion for

summary judgment (Docket # 26) is GRANTED. The plaintiff’s complaint is dismissed.

The clerk of court will enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 3rd day of May, 2021.



                                                  BY THE COURT




                                                  ___________________________
                                                  ____________
                                                             ___________________
                                                             __
                                                  NANCY JOSEP
                                                           JOSEPHPH
                                                  United States Magistrate Judge




                                             20
